DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Regarding clam 1 the closes found prior Yoshikawa et al. (US 2012/0092120 A1) art teaches  a reactor (see fig.1 para 0106-0110) comprising: a coil having a wound portion (see wound fig.1 para 0110-0112); a magnetic core that is disposed inside and outside the wound portion and forms a closed magnetic circuit (see magnetic circuit fig.1 para 0116); and a resin mold that includes an inner resin  disposed between the wound portion and the magnetic core (see resin fig.1 para 0116, 0242);, (see inner core fig.1 para 0043, 0116); including: a base (see base  fig.1 para 0021);(see outer core fig.1 para 0021-0022);, the outer core piece being exposed from the wound portion  (see outer core fig.1 para 0021-0022, 0074);, 
	The cited prior art doesn’t expressly teach magnetic core  does not cover an outer-peripheral face of the wound portion, a base having a predetermined magnetic-path cross-sectional area and arranged in the wound portion; and a connection end having a magnetic-path cross-sectional area smaller than the magnetic-path cross- sectional area of the base  and provided at an end  of the base; wherein the outer core piece has a relative permeability higher than a relative permeability of the inner core piece, and the resin mold includes a thick portion covering a connecting area between the connection end and the outer core piece, the thick portion being thicker than an area of the resin mold that covers the base
	Hence claim 1 is deemed allowable.
	Claims 2-7 depend on allowable claim 1, hence claims 2-7 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836